DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard (US 2013/0056520) in view of Balbierz et al (US 2008/0294179), hereinafter Balbierz.

Regarding claim 1, Swensgard discloses a surgical stapler (Fig. 1, item 100) for stapling tissue of a patient, comprising: 
A handle (Fig. 24, item 160); 
A shaft (Fig. 24, item 110) extending from said handle; 
(Fig. 2, items 130a, 130b, 130c, 130d, 130e) stored in said surqical stapler (Para. 0062); 
An end effector (Fig. 2, item 120), comprising: 
A tissue compression surface (Fig. 2, item 121; and 
An anvil (Fig. 2, item 124) movable toward said tissue compression surface during a closing stroke (Para. 0073); 
An anvil closing system (Fig. 3, item 173) configured to move said anvil through said closing stroke (Para. 0064); 
A staple firing system (Fig. 3, items 171, 180) configured to deploy staples from a staple cartridge of said plurality of staple cartridges positioned in said end effector during a staple firing stroke (Para. 0070); and
A tissue cutting system (Fig. 3, item 175) configured to cut the tissue during a tissue cutting stroke (Para. 0065-0066).
Swensgard is silent about a propulsion system configured to move said end effector relative to the tissue along a staple firing path during a propulsion stroke.
However, Balbierz teaches a surgical stapler (Fig. 3A, item 10) comprising a propulsion system (Fig. 6A, item 26) configured to move said end effector relative to the tissue along a staple firing path during a propulsion stroke (Para. 0057).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard and Balbierz to modify the surgical stapler of Swensgard to include the propulsion system of Balbierz.  A person of ordinary skill in the art would have been motivated to make such change in order to engage the tissue and properly orient the tissue during a procedure (Balbierz, Para. 0057).

Regarding claim 2, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 3, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 4, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 5, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said tissue cutting system (Fig. 3, item 175) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 6, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) and said tissue cutting system (Fig. 3, item 175) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 7, Swensgard discloses the surgical stapler wherein at least one of said staple firing system (Fig. 3, item 171, 180) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 8, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said anvil closing system is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the synchronizing mechanism.
(Fig. 6A, item 26) operably coupled to a synchronizing mechanism (Fig. 6A, item 34) (Para. 0061-0062).

Regarding claim 9, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said anvil closing system (Fig. 3, item 173) is operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Balbierz teaches a propulsion system (Fig. 6A, item 26) operably coupled to a sequencing mechanism (Fig. 6A, item 34) (Para. 0061-0062).

Regarding claim 10, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said staple firing system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 11, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said synchronizing mechanism (Para. 0064-0070).

Regarding claim 12, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) and said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 13, Swensard discloses the surgical stapler wherein at least one of said anvil closing system (Fig. 3, item 173) and said propulsion system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 14, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, as combined above, Balbierz teaches a propulsion system (Fig. 6A, item 26) operably coupled to a synchronizing mechanism (Fig. 6A, item 34) (Para. 0061-0062).

Regarding claim 15, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said tissue cutting system (Fig. 3, item 175) is operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Balbierz teaches a propulsion system (Fig. 6A, item 26) operably coupled to a sequencing mechanism (Fig. 6A, item 34) (Para. 0061-0062).

Regarding claim 16, Swensgard discloses the surgical wherein at least one of said staple firing system (Fig. 3, item 171, 180) and said anvil closing system are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 17, Swensgard discloses the surgical stapler further comprising a synchronizing mechanism (Fig. 3, item 170), wherein said staple firing system (Fig. 3, item 171, 180) is operably coupled to said synchronizing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the synchronizing mechanism.
However, as combined above, Balbierz teaches a propulsion system (Fig. 6A, item 26) operably coupled to a synchronizing mechanism (Fig. 6A, item 34) (Para. 0061-0062).

Regarding claim 18, Swensgard discloses the surgical stapler further comprising a sequencing mechanism (Fig. 3, item 170), wherein said staple firing system (Fig. 3, item 171, 180) are operably coupled to said sequencing mechanism (Para. 0064-0070).
Swensgard is silent about a propulsion system operably coupled to the sequencing mechanism.
However, as combined above, Balbierz teaches a propulsion system (Fig. 6A, item 26) operably coupled to a sequencing mechanism (Fig. 6A, item 34) (Para. 0061-0062).

Regarding claim 19, Swensgard discloses the surgical stapler wherein at least one of said tissue cutting system (Fig. 3, item 175) and said anvil closing system (Fig. 3, item 173) are operably coupled to said sequencing mechanism (Para. 0064-0070).

Regarding claim 20, Swensgard discloses the surgical stapler further comprising a cartridge advancing system (Fig. 3, item 174) configured to advance another said staple cartridge of said plurality of staple cartridges into said end effector after the staples of said staple cartridge positioned in said end effector have been deployed (Para. 0074-0075).

Regarding claim 21, Swensgard discloses a surgical stapler (Fig. 1, item 100) for stapling tissue of a patient, comprising: 
A handle (Fig. 24, item 160); 
A shaft (Fig. 24, item 110) extending from said handle; 
A plurality of staple clusters (Fig. 2, items 130a, 130b, 130c, 130d, 130e) stored in said surqical stapler (Para. 0062); 
An end effector (Fig. 2, item 120), comprising: 
A tissue compression surface (Fig. 2, item 121; and 
An anvil (Fig. 2, item 124) movable toward said tissue compression surface during a closing stroke (Para. 0073); 
An anvil closing system (Fig. 3, item 173) configured to move said anvil through said closing stroke (Para. 0064); 
(Fig. 3, items 171, 180) configured to deploy a staple cluster of said plurality of staple clusters positioned in said end effector during a staple firing motion (Para. 0070); and
A tissue cutting system (Fig. 3, item 175) configured to cut the tissue during a tissue cutting motion (Para. 0065-0066).
Swensgard is silent about a propulsion system configured to move said end effector relative to the tissue along a staple firing path during a propulsion motion.
However, Balbierz teaches a surgical stapler (Fig. 3A, item 10) comprising a propulsion system (Fig. 6A, item 26) configured to move said end effector relative to the tissue along a staple firing path during a propulsion motion (Para. 0057).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Swensgard and Balbierz to modify the surgical stapler of Swensgard to include the propulsion system of Balbierz.  A person of ordinary skill in the art would have been motivated to make such change in order to engage the tissue and properly orient the tissue during a procedure (Balbierz, Para. 0057).

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Swensguard does not teach an anvil closing system, a staple firing system, or a tissue cutting system, Examiner disagrees.  Element 173 of Swensgard closes the anvil, element 171 of Swensgard fires the staples, and element 175 of Swensgard cuts the tissue.  These elements of Swensgard are all separate and distinct items and perform the required function language of the anvil closing system, staple firing system, and tissue cutting system of claim 1.  Therefore the rejection is maintained.  Additionally, Examiner notes that claim 1 does not require any structural features, thus the three elements of Swensgard located on the firing member satisfy the claim requirements.  If Applicant wishes to distinguish Applicant’s invention from Swensgard, Examiner recommends 
Regarding Applicant’s argument that Balbierz does not teach moving the end effector relative to the tissue, Examiner disagrees.  The graspers 26 of Balbierz are capable of moving, thus when they move, the end effector also moves relative to the tissue.  Examiner notes that the propulsion system “configured to move said end effector relative to the tissue” is function language with no corresponding structure.  Examiner recommends including structure relevant to the propulsion to distinguish from Balbierz.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731